 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    EDDIE Z. GARCIA,                           Case No. 2:18-cv-08198-MWF (AFM)
12
                          Plaintiff,
            v.                                   ORDER DISMISSING SECOND
13
                                                 AMENDED COMPLAINT WITH
14    JEFFERY ANDREWS, et al.,                   LEAVE TO AMEND
15
                          Defendants.
16

17         Plaintiff, a state prisoner currently held at the California Men’s Colony State
18   Prison in San Luis Obispo, California, filed a pro se civil rights Complaint pursuant
19   to 42 U.S.C. § 1983 on September 21, 2018. (ECF No. 1.) Plaintiff subsequently
20   was granted leave to proceed without prepayment of the filing fees. (ECF No. 6.)
21   The Complaint named as defendants eight deputy sheriffs with the Palm Desert
22   Sheriff’s Department (the “PDSD”); all defendants were named in their official as
23   well as individual capacities. (ECF No. 1 at 2-5.) Plaintiff’s claims appeared to arise
24   from an incident on October 30, 2016, during which the deputies were alleged to
25   have used excessive force against plaintiff. (Id. at 3-5.) Plaintiff’s Complaint did
26   not expressly set forth any claims, and it did not appear to seek any relief.
27         The Court screened the Complaint prior to ordering service for purposes of
28   determining whether the action is frivolous or malicious; fails to state a claim on
 1   which relief may be granted; or seeks monetary relief against a defendant who is
 2   immune from such relief. See 28 U.S.C. §§ 1915(e)(2), 1915A.
 3         Following careful review of the Complaint, the Court found that it failed to
 4   comply with Fed. R. Civ. P. 8 because it failed to state a short and plain statement
 5   that is sufficient to give each defendant fair notice of what plaintiff’s claims are and
 6   the grounds upon which they rest. Further, the Complaint did not seek any relief
 7   from any defendant.      Accordingly, on October 11, 2018, the Complaint was
 8   dismissed with leave to amend. See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th
 9   Cir. 2015) (“A district court should not dismiss a pro se complaint without leave to
10   amend unless it is absolutely clear that the deficiencies of the complaint could not be
11   cured by amendment.”) (internal quotation marks omitted). If plaintiff desired to
12   pursue this action, he was ordered to file a First Amended Complaint no later than
13   thirty (30) days after the date of the Court’s Order, remedying the deficiencies
14   discussed in the Court’s Order. (ECF No. 9.)
15         Plaintiff filed a First Amended Complaint (“FAC”) on October 31, 2018.
16   (ECF No. 11.) In the FAC, plaintiff named as defendants Deputy Jeffery Andrews
17   and Deputy D. Smith, both with the PDSD. Plaintiff named each officer in his official
18   as well as individual capacity. (Id. at 3.) Plaintiff's FAC purported to raise two
19   claims under the Fourth and Eighth Amendments, for “an illegal search and seazure
20   [sic]” and the use of excessive force. (Id. at 5.) Both claims appeared to arise from
21   the incident on October 30, 2016. (Id. at 6.)
22         Following careful review of the FAC, the Court found that it failed to comply
23   with Rule 8 because it failed to state a short and plain statement that is sufficient to
24   give each defendant fair notice of what plaintiff’s claims are and the grounds upon
25   which they rest. Further, the FAC failed to sufficiently allege a claim upon which
26   relief may be granted. Accordingly, the FAC was dismissed with leave to amend.
27   See Rosati, 791 F.3d at 1039 (“A district court should not dismiss a pro se complaint
28   without leave to amend unless it is absolutely clear that the deficiencies of the

                                                2
 1   complaint could not be cured by amendment.”) (internal quotation marks omitted).
 2   If plaintiff desired to pursue this action, he was ordered to file a Second Amended
 3   Complaint no later than thirty (30) days after the date of the Court’s Order, remedying
 4   the deficiencies discussed in the Court’s Order. (ECF No. 12.)
 5         Plaintiff filed a Second Amended Complaint (“SAC”) on January 25, 2019.
 6   (ECF No. 15.) In the SAC, plaintiff names as defendants Deputy Jeffery Andrews
 7   and Deputy D. Smith, both with the PDSD. Plaintiff names each officer in his
 8   individual capacity. (Id. at 3.) Plaintiff’s SAC purports to raise one claim under the
 9   Fourth Amendment, for “an illegal search and seazure [sic]” and the use of excessive
10   force. (Id. at 5.) Plaintiff’s claim appears to arise from the incident on October 30,
11   2016. (Id. at 6.) Plaintiff seeks monetary relief. (Id. at 10.)
12         The Court has once again screened the pleading pursuant to 28 U.S.C.
13   §§ 1915(e)(2), 1915A. The Court’s screening of the pleading under the foregoing
14   statutes is governed by the following standards. A complaint may be dismissed as a
15   matter of law for failure to state a claim for two reasons: (1) lack of a cognizable
16   legal theory; or (2) insufficient facts under a cognizable legal theory. See Balistreri
17   v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990); see also Rosati v.
18   Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (when determining whether a
19   complaint should be dismissed for failure to state a claim under 28 U.S.C.
20   § 1915(e)(2), the court applies the same standard as applied in a motion to dismiss
21   pursuant to Rule 12(b)(6)). In determining whether the pleading states a claim on
22   which relief may be granted, its allegations of material fact must be taken as true and
23   construed in the light most favorable to plaintiff. See Love v. United States, 915 F.2d
24   1242, 1245 (9th Cir. 1989). However, the “tenet that a court must accept as true all
25   of the allegations contained in a complaint is inapplicable to legal conclusions.”
26   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Nor is the Court “bound to accept as
27   true a legal conclusion couched as a factual allegation.” Wood v. Moss, 134 S. Ct.
28   2056, 2065 n.5 (2014) (citing Iqbal, 556 U.S. at 678). Rather, a court first “discounts

                                                3
 1   conclusory statements, which are not entitled to the presumption of truth, before
 2   determining whether a claim is plausible.” Salameh v. Tarsadia Hotel, 726 F.3d
 3   1124, 1129 (9th Cir. 2013).
 4         Further, since plaintiff is appearing pro se, the Court must construe the
 5   allegations of the pleading liberally and must afford plaintiff the benefit of any doubt.
 6   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also Alvarez v. Hill, 518
 7   F.3d 1152, 1158 (9th Cir. 2008) (because plaintiff was proceeding pro se, “the district
 8   court was required to ‘afford [him] the benefit of any doubt’ in ascertaining what
 9   claims he ‘raised in his complaint’”) (alteration in original). However, the Supreme
10   Court has held that “a plaintiff’s obligation to provide the ‘grounds’ of his
11   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
12   recitation of the elements of a cause of action will not do. . . . Factual allegations
13   must be enough to raise a right to relief above the speculative level . . . on the
14   assumption that all the allegations in the complaint are true (even if doubtful in fact).”
15   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted,
16   alteration in original); see also Iqbal, 556 U.S. at 678 (To avoid dismissal for failure
17   to state a claim, “a complaint must contain sufficient factual matter, accepted as true,
18   to ‘state a claim to relief that is plausible on its face.’ . . . A claim has facial
19   plausibility when the plaintiff pleads factual content that allows the court to draw the
20   reasonable inference that the defendant is liable for the misconduct alleged.” (internal
21   citation omitted)).
22         In addition, Fed. R. Civ. P. 8(a) (“Rule 8”) states:
23                A pleading that states a claim for relief must contain: (1) a
                  short and plain statement of the grounds for the court’s
24
                  jurisdiction . . .; (2) a short and plain statement of the claim
25                showing that the pleader is entitled to relief; and (3) a
                  demand for the relief sought, which may include relief in
26
                  the alternative or different types of relief.
27

28   (Emphasis added). Further, Rule 8(d)(1) provides: “Each allegation must be simple,

                                                 4
 1   concise, and direct.” Although the Court must construe a pro se plaintiff’s pleadings
 2   liberally, a plaintiff nonetheless must allege a minimum factual and legal basis for
 3   each claim that is sufficient to give each defendant fair notice of what plaintiff’s
 4   claims are and the grounds upon which they rest. See, e.g., Brazil v. United States
 5   Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995); McKeever v. Block, 932 F.2d
 6   795, 798 (9th Cir. 1991) (a complaint must give defendants fair notice of the claims
 7   against them). If a plaintiff fails to clearly and concisely set forth factual allegations
 8   sufficient to provide defendants with notice of which defendant is being sued on
 9   which theory and what relief is being sought against them, the pleading fails to
10   comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d 1172, 1177-79 (9th Cir.
11   1996); Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981). A
12   claim has “substantive plausibility” if a plaintiff alleges “simply, concisely, and
13   directly [the] events” that entitle him to damages. Johnson v. City of Shelby, Miss.,
14   135 S. Ct. 346, 347 (2014). Failure to comply with Rule 8 constitutes an independent
15   basis for dismissal of a pleading that applies even if the claims are not found to be
16   wholly without merit. See McHenry, 84 F.3d at 1179; Nevijel, 651 F.2d at 673.
17         Following careful review of the SAC, the Court finds that it complies with
18   Rule 8 because it provides a short and plain statement that is sufficient to give each
19   defendant fair notice of what plaintiff’s claims are and the grounds upon which they
20   rest. Further, the SAC sufficiently alleges a claim for excessive force against
21   defendant Andrews. However, the SAC fails to sufficiently allege a claim upon
22   which relief may be granted with respect to any claim against defendant Smith. The
23   SAC also fails to sufficiently allege any claim upon which relief may be granted with
24   respect to plaintiff’s Fourth Amendment search and seizure claims. Accordingly, the
25   SAC is dismissed with leave to amend. See Rosati, 791 F.3d at 1039 (“A district
26   court should not dismiss a pro se complaint without leave to amend unless it is
27   absolutely clear that the deficiencies of the complaint could not be cured by
28   amendment.”) (internal quotation marks omitted).

                                                 5
 1          If plaintiff desires to pursue this action, he is ORDERED to file a Third
 2   Amended Complaint no later than thirty (30) days after the date of this Order,
 3   remedying the deficiencies discussed below. Further, plaintiff is admonished that,
 4   if he fails to timely file a Third Amended Complaint, or fails to remedy the
 5   deficiencies of this pleading as discussed herein, the Court will recommend that this
 6   action be dismissed without leave to amend and with prejudice.1
 7   A.     Pleading Requirements
 8          To state a federal civil rights claim against a particular defendant, plaintiff
 9   must allege that a specific defendant, while acting under color of state law, deprived
10   him of a right guaranteed under the Constitution or a federal statute. See West v.
11   Atkins, 487 U.S. 42, 48 (1988). “A person deprives another ‘of a constitutional right,
12   within the meaning of section 1983, if he does an affirmative act, participates in
13   another’s affirmative acts, or omits to perform an act which he is legally required to
14   do that causes the deprivation of which [the plaintiffs complains].’” Leer v. Murphy,
15   844 F.2d 628, 633 (9th Cir. 1988) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th
16   Cir. 1978) (emphasis and alteration in original)).
17          A claim for the excessive use of force by an officer falls under the
18   Fourth Amendment right to be free from unreasonable seizures of the person. See
19   U.S. Const. amend. IV; Graham v. Connor, 490 U.S. 386, 394-95 (1989). The Fourth
20   Amendment “guarantees citizens the right ‘to be secure in their persons . . . against
21
     1     Plaintiff is advised that this Court’s determination herein that the allegations in the
22
     Second Amended Complaint are insufficient to state a particular claim should not be seen
23   as dispositive of that claim. Accordingly, although this Court believes that you have failed
     to plead sufficient factual matter in your pleading, accepted as true, to state a claim to relief
24   that is plausible on its face, you are not required to omit any claim or defendant in order to
25   pursue this action. However, if you decide to pursue a claim in a Third Amended Complaint
     that this Court has found to be insufficient, then this Court, pursuant to the provisions of 28
26   U.S.C. § 636, ultimately may submit to the assigned district judge a recommendation that
     such claim be dismissed with prejudice for failure to state a claim, subject to your right at
27
     that time to file Objections with the district judge as provided in the Local Rules Governing
28   Duties of Magistrate Judges.

                                                    6
 1   unreasonable . . . seizures’ of the person.’” Graham, 490 U.S. at 394 (alterations in
 2   original). A plaintiff’s claims regarding an allegedly unreasonable seizure are
 3   “analyzed under the Fourth Amendment’s ‘objective reasonableness standard.’”
 4   Saucier v. Katz, 533 U.S. 194, 204 (2001) (citing Graham, 490 U.S. at 388, 394).
 5   The “reasonableness” of an officer’s actions “must be judged from the perspective of
 6   a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”
 7   Graham, 490 U.S. at 396.
 8         The determination of whether an officer’s use of force was “reasonable” under
 9   the Fourth Amendment “requires a careful balancing of the nature and quality of the
10   intrusion on the individual’s Fourth Amendment interests against the countervailing
11   government interests at stake.” Graham, 490 U.S. at 396 (internal quotations
12   omitted). Such an analysis requires “careful attention to the facts and circumstances
13   in each particular case, including the severity of the crime at issue, whether the
14   suspect poses an immediate threat to the safety of the officers or others, and whether
15   he is actively resisting arrest or attempting to evade arrest by flight.” Id. Moreover,
16   the Supreme Court has held that, in determining whether the force used to effect a
17   particular seizure is “reasonable” under the Fourth Amendment, “the question is
18   whether the officers’ actions are ‘objectively reasonable’ in light of the facts and
19   circumstances confronting them, without regard to their underlying intent or
20   motivation.” Id. at 397. As the Ninth Circuit has emphasized, “the most important
21   factor under Graham is whether the suspect posed an immediate threat to the safety
22   of the officers or others.” C.V. v. City of Anaheim, 823 F.3d 1252, 1255 (9th Cir.
23   2016) (internal quotation marks omitted).
24   B.     Defendant Andrews
25          Plaintiff claims that defendant Andrews (“Andrews”) violated his Fourth
26   Amendment rights when Andrews used excessive force during a Terry stop that
27   resulted in an arrest. Plaintiff alleges that: (1) on the night of October 30, 2016,
28   Andrews “stopped Plaintiff while Plaintiff was walking east of Detil Way in the City

                                                 7
 1   of Palm Desert;” (2) Andrews asked plaintiff’s name and if plaintiff “was on
 2   probation or parole;” (3) Andrews told plaintiff the reason he asked was because
 3   plaintiff “fit the description of a bold (sic) headed Mexican;” (4) plaintiff gave
 4   Andrews his name and the two men “walked away from each other;” (5) “after a short
 5   distance,” Andrews yelled plaintiff’s name and said plaintiff “wasn’t free to go yet
 6   because Andrews needed to clear something up;” (6) plaintiff “stopped, turned
 7   around, and asked Andrews if Plaintiff was under arrest;” (7) Andrews said plaintiff
 8   was not under arrest, and plaintiff turned to walk away; (8) Andrews jumped in front
 9   of plaintiff, yelled at plaintiff, shoved plaintiff in the chest, pushed plaintiff back, and
10   started punching plaintiff in the face; (9) plaintiff backed away from Andrews, “with
11   both arms held up in an attempt to block Andrews blows;” (10) Andrews put plaintiff
12   in a “choke hold;” (11) Andrews wrapped his legs around plaintiff’s waist, “taking
13   plaintiff to the ground and continued punching and elbowing Plaintiff in the face until
14   knocking Plaintiff unconscious;”2 (12) as a result of Andrews’ actions, plaintiff
15   suffered a concussion, a broken lacrimal bone, a fractured skull, nerve damage, a torn
16   labrum, a shoulder injury, and bite marks; (13) as a result of Andrews’ actions,
17   plaintiff was diagnosed with and was treated for “Post-Trumadic (sic) Stress.” (ECF
18   No. 15 at 6-8, 30.)
19          Based upon the foregoing, the court finds that plaintiff has satisfied the
20   requirements of Rule 8, by setting forth a factual basis for his claim that is sufficient
21   to give defendant Andrews fair notice of what plaintiff’s claim is and the grounds
22   upon which it rests.       Further, taking plaintiff’s factual allegations as true and
23   construing those facts in the light most favorable to plaintiff, the Court finds that
24

25
     2
26     Plaintiff’s SAC is unclear as to when, exactly, plaintiff lost consciousness, or if he was in
     fact knocked unconscious. However, at what point plaintiff lost consciousness or whether
27   he lost consciousness is not dispositive as to whether plaintiff has stated a plausible claim
28   that may entitle him to relief.

                                                   8
 1   plaintiff has met the minimal pleading criteria to state a Fourth Amendment claim
 2   for excessive force.
 3   C.      Defendant Smith
 4           Plaintiff alleges that: (1) defendant Smith (“Smith”) arrived “on the scene to
 5   assist Andrews, and while Andrews was in the process of beating on Plaintiff . . .
 6   Smith immediately held Plaintiff by the legs while Andrews continued punching and
 7   elbowing Plaintiff's face;” (2) “[w]hile Andrews was beating on Plaintiff and Smith
 8   was holding onto Plaintiff’s legs, Smith yelled to Andrews that Plaintiff was reaching
 9   for Smith’s gun, and this caused Andrews to pick up the pace in beating on Plaintiff
10   and Smith joined in by beating on Plaintiff also;” and (3) Smith told plaintiff to “Shut
11   your mouth!” (ECF No. 15 at 7-8.)
12           Based upon the foregoing, the court finds that plaintiff has satisfied the
13   requirements of Rule 8, by setting forth a factual basis for his claim that is sufficient
14   to give defendant Smith fair notice of what plaintiff’s claim is and the grounds upon
15   which it rests. However, the Court finds that plaintiff has not met the minimal
16   pleading criteria to state a Fourth Amendment excessive force claim. Here, plaintiff
17   alleges that defendant Smith arrived on scene after Andrews and plaintiff were on the
18   ground. (See ECF No. 15 at 7 ¶¶ 5-6; 16-17.)
19         The “reasonableness” of an officer’s actions “must be judged from the
20   perspective of a reasonable officer on the scene, rather than with the 20/20 vision of
21   hindsight.” Graham, 490 U.S. at 396. “[T]he most important factor under Graham
22   is whether the suspect posed an immediate threat to the safety of the officers or
23   others.” City of Anaheim, 823 F.3d at 1255. Taking the facts alleged in the SAC as
24   true and construing them in the light most favorable to plaintiff, it appears that, after
25   coming upon Deputy Andrews and plaintiff “struggling on the ground” (ECF No. 15
26   at 20), Smith’s reaction of grabbing plaintiff’s legs, attempting to subdue him, and
27   handcuffing him, was “‘objectively reasonable’ in light of the facts and
28   circumstances confronting [him].” Graham, 490 U.S. at 397.

                                                9
 1   D.      Fourth Amendment violations pursuant to Terry and unlawful arrest
 2           Plaintiff alleges that defendant Andrews did not have probable cause to stop
 3   him. (ECF No. 15 at 8.) As a general matter, the Fourth Amendment protects “[t]he
 4   right of people to be secure in their persons, houses, papers, and effects, against
 5   unreasonable search and seizure.” U.S. Const. Amend. IV. Without making an
 6   arrest, a law enforcement officer may stop any person in a public place whom such
 7   officer reasonably suspects is committing, has committed, or is about to commit a
 8   crime and may demand the name and address of such suspect and an explanation of
 9   such suspect’s actions. Terry v. Ohio, 392 U.S. 1 (1968). In Terry, the Court held
10   an officer may stop and frisk an individual even though the officer does not have
11   probable cause to believe a crime has been or is being committed if the officer is able
12   to point to “specific and articulable facts which, when taken together with reasonable
13   inferences from those facts, reasonably warrant that intrusion.” Terry, 392 U.S. at
14   21.
15         Here, Plaintiff alleges Andrews told him that he was stopped because he “fit
16   the description of a [bald] headed Mexican.” (ECF No. 15 at 6.) The exhibits
17   attached to Plaintiff’s SAC show that Deputy Andrews was responding to a “call of
18   forcible entry” and that plaintiff “partially match[ed] the description of the suspect.”
19   (Id. at 33.) The suspect was described as “a Hispanic male adult about 5'02", a shaved
20   haircut, wearing a grey sweater and blue jean shorts.” (Id.) That night, plaintiff was
21   described as a Hispanic male with a shaved head, “wearing a grey jacket and white
22   plaid shorts.” (Id.) After Deputy Andrews concluded the initial stop, a witness
23   identified plaintiff as the suspect. (Id.) Accordingly, plaintiff has failed to state a
24   claim for a Fourth Amendment violation with respect to being stopped and
25   questioned by Deputy Andrews.
26         Plaintiff alleges that his Fourth Amendment rights were violated when he was
27   arrested without probable cause. In support of his claim, plaintiff states that, on
28   April 14, 2017, he was “convicted of Resisting or Deterring Officer, and the original

                                               10
 1   charges of vandalism and forcible entry; and property damage were all dismissed.
 2   (Riverside Country Super.Ct. number: INF 1601632).” (Id. at 9.) “A claim for
 3   unlawful arrest is cognizable under § 1983 as a violation of the Fourth Amendment,
 4   provided the arrest was without probable cause or other justification.” Dubner v. City
 5   and Cnty. of San Francisco, 266 F.3d 959, 964 (9th Cir. 2001). “Probable cause to
 6   arrest exists when officers have knowledge or reasonably trustworthy information
 7   sufficient to lead a person of reasonable caution to believe that an offense has been
 8   or is being committed by the person being arrested.” Ramirez v. City of Buena Park,
 9   560 F.3d 1012, 1023 (9th Cir. 2009) (quoting United States v. Lopez, 482 F.3d 1067,
10   1072 (9th Cir. 2007)). In making such a determination, a court may “examine the
11   events leading up to the arrest, and then decide ‘whether these historical facts, viewed
12   from the standpoint of an objectively reasonable police officer, amount to probable
13   cause.’” Maryland v. Pringle, 540 U.S. 366, 371 (2003).
14         In his SAC, plaintiff states that Deputy Andrews was looking for a bald headed
15   Mexican and plaintiff is a bald headed Mexican, alluding that the only reason plaintiff
16   was arrested was because he is Mexican. (“Plaintiff then asked Andrews if Andrews
17   was going to harass every bold (sic) headed Mexican.” (ECF No. 15 at 6.)) However,
18   the facts in plaintiff's SAC, including that a witness identified plaintiff as the suspect
19   and that plaintiff fled (id. at 23), tend to show that “under the totality of the
20   circumstances known to the arresting officers . . ., a prudent person would believe
21   the suspect had committed a crime.” Dubner, 266 F.3d at 966. Accordingly, based
22   on the current allegations in the SAC, plaintiff has failed to state a claim for a Fourth
23   Amendment violation with respect to his arrest.
24                                       ************
25         If plaintiff desires to pursue this action, he is ORDERED to file a Third
26   Amended Complaint no later than thirty (30) days after the date of this Order,
27   remedying the pleading deficiencies discussed above.              The Third Amended
28   Complaint should bear the docket number assigned in this case; be labeled “Third

                                                11
 1   Amended Complaint”; and be complete in and of itself without reference to the
 2   original Complaint, or any other pleading, attachment, or document.
 3         The clerk is directed to send plaintiff a blank Central District civil rights
 4   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished that
 5   he must sign and date the civil rights complaint form, and he must use the space
 6   provided in the form to set forth all of the claims that he wishes to assert in a Third
 7   Amended Complaint.
 8         In addition, if plaintiff no longer wishes to pursue this action, he may request
 9   a voluntary dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a).
10   The clerk also is directed to attach a Notice of Dismissal form for plaintiff’s
11   convenience.
12         Plaintiff is further admonished that, if he fails to timely file a Third
13   Amended Complaint, or fails to remedy the deficiencies of this pleading as
14   discussed herein, the Court will recommend that the action be dismissed on the
15   grounds set forth above and for failure to diligently prosecute.
16         IT IS SO ORDERED.
17

18   DATED: 3/11/2019
19
                                              ____________________________________
20                                                ALEXANDER F. MacKINNON
21                                            UNITED STATES MAGISTRATE JUDGE

22   Attachments: Civil Rights Complaint (CV-066)
                   Notice of Dismissal (CV-009)
23

24

25

26

27

28

                                                12
